Opinion by
Walker, J.
The testimony showed that because of war conditions it was impossible to get a quotation on the merchandise in question. It appeared that the last quotation was August 31, 1939, and that the invoice price represented the correct market price on the date of the bill of lading. The importer calculated the market value to be the price stated on the invoice, but assumed, in error, the sailing date as September 4, whereas the vessel did not sail until September 9. On the latter date the merchandise had risen to the value found on appraisement. From the record it was found that there was no intention to defraud the revenue of the United States or to conceal or misrepresent any of the facts. The petition was therefore granted.